Motion of respondent to dismiss the proceeding is denied, without costs. The issues raised by the petition and answer are referred to Honorable Isadore Bookstein, Official Referee, to take the proofs of the parties and to report the same to this court together with his opinion thereon with all convenient speed. Motion to preclude petitioner from giving evidence at the trial of the items of which particulars have not been furnished also denied, without costs. We are satisfied that petitioner in good faith has supplied such particulars as are available in the exercise of reasonable diligence. However, he is directed to furnish to respondent such additional particulars as he may later obtain at any time before the proceeding is reached for trial. Bergan, P. J., Coon, Gibson, Reynolds and Taylor, JJ., concur.